Pku CuRiaM.
The purpose of this writ is the review of a judgment of the Supreme Court affirming an order appointing commissioners to assess the damages of the plaintiff in error for lands proposed to be taken for railroad purposes 'under condemnation proceedings. Two objections are made—first, that the centre line of the route of the proposed railroad cannot be located from the description and map of such route as filed in the office of the secretary of state; second, that prosecutor’s land, proposed to be taken, is not described in the proceedings with sufficient accuracy to permit the ascertaining of its boundaries.
As to the first point, the only real difficulty, if any, relates to the sixth course in the proposed centre line; if that can be located the projection of the line to and over prosecutor’s land can be made without difficulty. The Supreme Court found a« a fact that such course could be located, and there was evi-*737clence to support such finding. The civil engineers produced by the prosecutor testified that it could not be done, while the engineers of the defendant testified that there was no difficulty in making the location, none of the engineers having gone to the locality for the purpose of demonstrating the truth of their respective opinions by attempting a practical location. Under such conditions facts found by the Supreme Court will not be reviewed on error.
As to the location of the land of plaintiff, which is proposed to be taken, the Supreme Court found the facts in favor of the defendant’s claim that the boundaries could readily be located from, the description, and the evidence shows that the conclusion reached by that court has abundant support.
The judgment below is affirmed.
For affirmance—The CiiaxcelloR, Chief Justice, Par-KER, BERGEN, VOOETIEES, MlNTURN, BoGERT, YREDEXEUEGIT, Viíoom, Gray, Dill, J.J. 11.
For reversal—None.